In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Westchester County (O. Bellantoni, J.), dated June 7, 2012, which, upon a decision of the same court dated May 10, *6672012, made after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $14,469.
Ordered that the judgment is affirmed, with costs.
In June 2009, the parties entered into a “roof removal” contract whereby the plaintiff was to remove and replace a roof on the defendants’ property located in Yonkers. After the plaintiff allegedly completed the work and sought final payment from the defendants, a dispute arose as to whether it had, in fact, performed all of the work required under the contract. In November 2009, after filing a mechanic’s lien, the plaintiff commenced this action, inter alia, to recover damages for breach of contract and to foreclose on its mechanic’s lien. After a nonjury trial, the defendants submitted a memorandum challenging the Supreme Court’s admission of extrinsic evidence to explain an ambiguity in the parties’ contract. Thereafter, the Supreme Court issued a judgment in favor of the plaintiff.
Contrary to the defendants’ contention, the Supreme Court properly admitted extrinsic evidence to explain an ambiguity in the parties’ contract (see Weiss v Weinreb & Weinreb, 17 AD3d 353 [2005]; Chandi v Shukla, 308 AD2d 427 [2003]).
Dillon, J.E, Dickerson, Cohen and Duffy, JJ., concur.